Name: COMMISSION REGULATION (EC) No 90/96 of 22 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23 . 1 . 96 I EN I Official Journal of the European Communities No L 17/25 COMMISSION REGULATION (EC) No 90/96 of 22 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p . 66. (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . ¢(*) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 17/26 fENl Official Journal of the European Communities 23 . 1 . 96 ANNEX to the Commission Regulation of 22 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value 0702 00 15 052 060 064 066 068 204 208 212 624 999 64.5 80,2 59.6 41.7 62,3 49.3 44,0 117,9 91.4 67,9 0707 00 10 052 053 060 066 068 204 624 999 111,6 146,7 61,0 53,8 97,7 144.3 164,7 111.4 0709 10 10 0709 90 71 220 999 052 204 412 624 999 485,0 485,0 99,5 77,5 54,2 241,6 118,2 0805 10 01 , 080510 05, 0805 10 09 052 204 208 212 388 448 600 624 999 43,9 42,8 68,2 42,1 40,5 33.5 62.6 55,3 48,6 0805 20 11 052 204 624 999 70.1 73.2 86.3 76,5 CN code Third country code (') Standard import value 0805 20 13, 0805 20 15, 0805 20 17, 0805 20 19 052 464 624 999 62,2 164,9 77,4 101,5 0805 30 20 052 204 388 400 512 520 524 528 600 624 999 67,2 45.8 67,5 50.9 54,8 66,5 100,8 87,1 72,1 57,1 67,0 0808 10 51 , 0808 10 53, 0808 10 59 052 064 388 400 404 508 512 524 528 624 728 800 804 999 64,0 78,6 39,2 80,0 69,5 68,4 51.2 57.4 ¢ 48,0 86.5 107,3 78,0 21,0 65.3 0808 20 31 052 '064 388 400 512 528 624 728 800 804 999 86,3 72.5 79.6 95.7 89.7 84,1 79.0 115,4 55.8 112,9 87.1 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999 stands for 'of other origin '.